Citation Nr: 1705586	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a rating higher than 10 percent for sinusitis prior to September 19, 2014.

2. Entitlement to a rating higher than 50 percent for sinusitis as of September 19, 2014.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims for increased ratings for sinusitis and rhinitis, denied service connection for sleep apnea and enlarged tonsils, and denied entitlement to a total disability based on individual unemployability (TDIU).  In January 2010, the Veteran filed a notice of disagreement with the denial of the sinusitis claim.  She did not initiate an appeal on any of the other issues contained in the December 2009 rating decision.  The RO issued a statement of the case (SOC) in May 2010 and the Veteran perfected her appeal with a timely VA Form 9 in May 2010.

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in May 2016.  

During the pendency of this appeal, the Veteran's rating for sinusitis was increased to 30 percent effective October 28, 2014, in a March 2015 rating decision and increased to 50 percent effective September 19, 2014, in a February 2016 rating decision.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2016, the Board remanded this case for further development.

As noted in the prior remand, the Veteran indicated during her hearing that she wanted to reopen her claim of service connection for sleep apnea.  Additionally, she has described an increase in symptoms associated with allergic rhinitis.  Thus the issues of service connection for sleep apnea based on new and material evidence and an increased rating for allergic rhinitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the period prior to September 19, 2014, the Veteran's sinusitis was manifested by more than six non-incapacitating episodes of sinusitis per year; VA received her claim for an increase on February 3, 2009.

2.  As of September 19, 2014, the Veteran's sinusitis was manifested by no more than near-constant chronic maxillary sinusitis following multiple sinus surgeries.


CONCLUSIONS OF LAW

1.  For the period from February 3, 2009 to September 19, 2014, the criteria for a rating of 30 percent, but not more, for sinusitis were met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code (DC) 6513 (2016).

2.  As of September 19, 2014, the criteria for a rating higher than 50 percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code (DC) 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in June 2009, March 2013, March 2015, September 2015, and September 2016.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Increased Rating

Service connection was established for sinusitis in an August 2008 rating decision.  At that time, this disability was rated 10 percent disabling effective March 26, 2008.  The Veteran filed a claim for an increase rating was received in February 2009.

During the pendency of this appeal, the Veteran's rating for sinusitis was increased to 30 percent effective October 28, 2014, in a March 2015 rating decision and increased to 50 percent effective September 19, 2014, in a February 2016 rating decision.  As this has resulted in separate ratings for different periods of time, based on the facts found, her current rating is staged.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  In deciding this appeal, the Board has considered whether this or another staged rating is more appropriate.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Sinusitis is rated under the General Rating Formula for Sinusitis (DC's 6510-6514).  Under that Formula, sinusitis detected by x-ray only warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.97, DC's 6510-6514.  One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  Id.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  Id.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  For the purposes of this Formula, an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC's 6510-6514, Note.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.



A.  Prior to September 19, 2014

An April 2008 private treatment record shows a diagnosis of acute sinusitis.

In June 2009, the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran reported constant sinus problems.  She experienced headaches with her sinus episodes and needed antibiotic treatment lasting four to six weeks.  She reported interference with breathing through the nose, pain, reddening of eyes, and headaches on a daily basis, but no purulent discharge from the nose, hoarseness of the voice, or crusting.  Despite the Veteran's subjective complaints, physical examination found no sinusitis.  Sinus x-rays were within normal limits.  The examiner found the Veteran's sinusitis to be asymptomatic.  To the extent that there was nasal obstruction, that symptom was considered as part of the Veteran's separately service connected disability of rhinitis.

In her January 2010 notice of disagreement, the Veteran reported daily use of nasal sprays.  She associated her symptoms with blockage and swollen nasal passages in both nostrils.

In an October 2009 VA examination, the Veteran was diagnosed with sleep apnea and her CPAP use was attributed to this condition.  This examiner also specifically found that there was no relationship between this condition and the Veteran's rhinitis, sinusitis, and/or septoplasty. 

A February 2010 private treatment record shows a diagnosis of acute sinusitis.  She was prescribed a ten-day course of antibiotics, an inhaled corticosteroid, and a decongestant.

In her May 2010 VA Form 9, the Veteran reported recurring sinus issues, most recently in February/March 2010.  She reported continued blockage in both nasal passages, which made breathing difficult.  She reported using sinus spray daily.

The Veteran denied headache or sinus pain during treatment for a twisted ankle in December 2010.

A February 2011 private treatment record shows the Veteran's complaint of sinus infection, noting symptoms of draining sinuses, neck and sinus pain, earache, nasal discharge, sore throat, and cough.  She was ultimately diagnosed with allergic rhinitis and upper respiratory infection, not sinusitis.  This was treated with an inhaled corticosteroid, saline nasal spray, and a decongestant.

A March 2011 private treatment records shows a three week history of sinus pain.  A January 2012 private treatment record shows a diagnosis of sinusitis and a prescription for antibiotic treatment for ten days.

In March 2013 the Veteran underwent another VA examination in conjunction with this claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the examiner found chronic episodic maxillary sinusitis with seven or more non-incapacitating episodes over the prior twelve months and no incapacitating episodes over the prior twelve months.  This condition required continuous use of pseudoepidrine, fluticasone, nasal spray, and Mucinex for control.  She had not had sinus surgery.  Sinus x-rays were negative.

A March 2014 private treatment record shows acute sinusitis with headache, congestion, sinus pressure, and nasal discharge.

The Board notes that in reporting her sinusitis symptoms, the Veteran has also reported nasal blockage.  She is currently rated separately for allergic rhinitis under DC 6522.  This diagnostic code specifically addresses the degree of nasal obstruction.  See 38 C.F.R. § 4.97, DC 6522.  As such, nasal obstruction has already been addressed as part of that disability and will not be used again to establish a higher rating for sinusitis.

Additionally, the Veteran has attributed her nightly use of a CPAP machine to her sinusitis.  Nevertheless, the medical evidence of record has specifically attributed this to the separate condition of sleep apnea, for which the Veteran is not service connected.   See Mittleider v. West, 11 Vet. App. 181 (1998)(per curiam) (requiring medical evidence to differentiate between symptomatology attributed to a non-service-connected disability and a service-connected disability).  As such, this will not be considered part of her disability picture in assigning a rating for her service connected sinusitis.

Based on the above, prior to September 19, 2014, the Veteran's sinusitis was characterized by recurring sinus infections.  To the extent that these episodes require antibiotic treatment, they have not been shown to require four to six weeks of antibiotics as the Veteran was prescribed shorter, ten-day courses of antibiotics.  The medical evidence of record does not show physician-prescribed bedrest.  Thus, no incapacitating episodes have been shown.  

Nevertheless, the March 2013 VA examiner found that the Veteran experienced more than six non-incapacitating episodes of sinusitis per year.  This is sufficient to warrant a 30 percent rating.  See 38 C.F.R. § 4.97, DC 6513.  VA received the claim for an increase on February 3, 2009.  The February 24, 2010 private treatment record shows treatment for sinusitis.  The earlier examination reports documented that her sinusitis was asymptomatic at that time, but also included the Veteran's reports of symptoms.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that the proper effective date for the 30 percent rating is the date of claim, February 3, 2009.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2016).  The record does not contain evidence from which it is factually ascertainable that the increase occurred prior to that date.  

There is no evidence establishing that the Veteran underwent repeated sinus surgeries prior to or during this period or that she had undergone a radical surgery with chronic osteomyelitis.   As such, her symptoms do not meet the criteria for a 50 percent rating.  See 38 C.F.R. § 4.97, DC 6513.  Thus, a rating higher of 30 percent, but not more, is warranted for the period from February 3, 2009 to September 19, 2014.  To that extent, the Veteran appeal is granted.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


B.  As of September 19, 2014

In September 2014 the Washington DC VA Medical Center completes a Disability Benefits Questionnaire (DBQ) at the Veteran's request.  This DBQ contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran had near-constant chronic maxillary sinusitis with headaches, pain of the affected sinus, tenderness of the affected sinus, and purulent discharge.  She had seven or more non-incapacitating episodes over the prior twelve months and no incapacitating episodes over the prior twelve months.  She had had endoscopic sinus surgery.  This condition did not impact her ability to work.

In March 2015 the Veteran underwent another VA examination in conjunction with this claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran was diagnosed with sinusitis, allergic rhinitis, and deviated septum.  At that time, the examiner found purulent discharge or crusting and chronic episodic maxillary sinusitis with seven or more non-incapacitating episodes over the prior twelve months and no incapacitating episodes over the prior twelve months.  She had had endoscopic sinus surgery.  Sinus x-rays were negative.  Her sinus and nose conditions impacted her ability to work as she had functional limitations during episodes of sinusitis and/or rhinitis due to intermittent episodes of nasal blockade and nasal congestion, discharge, sneezing and sinus headaches.

An August 2015 CT scan of the head without contrast found the visualized paranasal sinus were normal.

In September 2015 the Veteran underwent another VA examination in conjunction with this claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran was diagnosed with sinusitis and allergic rhinitis.  These conditions were treated with allergy shots and inhaled corticosteroids.  At that time, the examiner found episodic sinusitis with two non-incapacitating episodes over the prior twelve months and no incapacitating episodes over the prior twelve months.  Sinus x-rays were negative.  Her sinus and nose conditions impacted her ability to work as she had functional limitations during episodes of sinusitis and/or rhinitis due to intermittent episodes of nasal blockade and nasal congestion, discharge, sneezing and sinus headaches.

A January 2016 maxillofacial CT scan without contrast found mild mucosal thickening within the left maxillary sinus and no air-fluid levels to suggest acute sinusitis.  Her sella turcica appeared enlarged and a MRI of the brain was suggested.

A January 2016 brain MRI without contrast found no acute intracranial infarct, mass effect, extra-axial fluid collection or abnormal parenchymal enhancement; slight enlargement of the sella turcica with a partially empty sella; mild nonspecific white matter signal which may represent microangiopathy or sequela of migraine headaches; no suprasellar or parasellar mass; and no enlargement of the pituitary gland, but within the posterior aspect of the pituitary gland there were two approximately 1 mm foci of relative hypoenhancement which were nonspecific.  These foci might represent cysts or possibly tiny microadenomas in the correct clinical setting.

A February 2016 notes that a MRI found two small areas that looked like small cysts, but these should not have been the cause of her headaches.

An April 2016 VA treatment record noted allergies along with recurrent sinus infections and occasional headaches for which the Veteran had been followed with ENT.  She had CT and MRI to further evaluate sinuses with CT showing mild left maxillary sinus mucosal thickening, septal deviation and partially empty sella turcica.  The MRI showed nonspecific findings, including showed mild enlargement of the sella turcica with a partially empty sella turcica, very mild prominence of the optic nerve sheath complex, and mild heterogeneous enhancement of the pituitary gland.  She denied any current issues apart from the nasal congestion and allergies.  Headaches occur intermittently (once or twice per month) and were not frequent.

At her May 2016 hearing, the Veteran testified that she was scheduled for surgery later that month and anticipated several days of bedrest thereafter.  She reported clogged nasal passages and use of a CPAP machine.  She had been treated with allergy medication and shots.  She had recently had a MRI that showed small polyps behind the sinus block.  She testified that she had a long history of headaches due to this condition.  She also reported that she had been on bedrest in 2015 or 2016.  She was working but was constantly missing work for shots and appointments.  She was able to make up some of the lost time through telework.  She estimated six or seven days of work in a month.  Her diabetes, for which she is not service connected, could cause her to miss additional time from work.

The Veteran was hospitalized from May 27, 2016, to May 28, 2017, for nasal obstruction.  She underwent septoplasty, inferior turbinate reduction, and left concha bullosa resection.

In September 2016 the Veteran underwent another VA examination in conjunction with this claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran was diagnosed with mild chronic sinusitis of the left maxillary sinus, allergic rhinitis, and deviated nasal septum.  Her chronic maxillary sinusitis was characterized by episodes of sinusitis, pain of the affected sinus, and tenderness of the affected sinus.  The Veteran had seven or more non-incapacitating episodes over the prior twelve months and no incapacitating episodes over the prior twelve months.  She had had endoscopic sinus surgery in May 2016.  Sinus x-rays were negative.  This condition did not impact her ability to work.

Based on the above, as of September 19, 2014, the Veteran's symptoms included near-constant chronic maxillary sinusitis following multiple sinus surgeries.  This is consistent with the criteria for the current 50 percent rating.  See 38 C.F.R. § 4.97, DC's 6513.  This is the maximum schedular rating available under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97, DC's 6510-6514.  The record does not show other symptoms attributable to the Veteran's sinusitis that are not contemplated by this rating criterion.  The Board finds that no other diagnostic code would allow for a higher rating based on these symptoms.  Thus, as of September 19, 2014, a rating higher than 50 percent for sinusitis is denied.


C.  Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule. To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms prior to September 19, 2014, such as incapacitating episodes.  While a higher schedular rating is not available as of September 19, 2014, no additional symptoms outside of those listed in the rating criteria have been attributed to this condition.  The Veteran's current level of impairment is contemplated by the rating schedule, for which she has been awarded the staged rating described above.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of disabilities on the disability on appeal if such combined effect results in an exceptional disability picture.  Here, the Veteran is also service connected for uterine fibroids/pelvic adhesive disease, thoracolumbar degenerative joint disease without myelopathy, acne with scarring, allergic rhinitis, and abdominal surgical scar.  Although the Veteran has reported daily difficulty breathing, she has described this as the result of nasal blockage (which is contemplated by the diagnostic code for rhinitis) and use of a CPAP machine (which is attributed to her non-service connected sleep apnea).  Thus, the record does not suggest and the Veteran has not alleged that the combination of these service connected disabilities has resulted in an exceptional circumstance not contemplated by the rating schedule with regard to her sinusitis.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107 b); 38 C.F.R. § 3.102.


ORDER

A disability rating of 30 percent is granted for the period from February 3, 2009 through September 19, 2014, subject to the regulations governing disbursement of monetary benefits.

As of September 19, 2014, a rating higher than 50 percent for sinusitis is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


